Citation Nr: 1722335	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, psychosis NOS, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2015, the Board remanded the claim for service connection for an acquired psychiatric disorder for additional development.  The Board denied the appeal in its September 28, 2016 decision.  The Veteran appealed that decision to the Unites States Court of Appeals for Veterans Claims (Court).

On March 30, 2017 the Court granted the parties' March 29, 2017 Joint Motion for Remand (JMR), which vacated the Board's September 28, 2016 decision and remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand (JMR), the parties to the appeal found that July 2008 VA medical records included a diagnosis of and treatment for PTSD, including in service stressors, i.e., the Veteran served in the Desert Shield/Storm operation, was a member of the support team in the Air Force, and was near some combat, without direct engagement, yet direct fire was made upon the Veteran's position.  The Certificate of Release or Discharge From Active Duty confirms the foregoing.

June 2008 VA medical records showed a positive PTSD screening and current treatment for PTSD at VA Mental Health Services.  As PTSD is also a psychiatric disability that may be service connected, the Veteran should be evaluated for such.  Clemons v. Shinseki, 23 Vet.App.1 (2009) (holding that a single claim can encompass more than one condition and that the scope of a claim is generally not limited to a specific diagnosis).

The record shows that no VA examinations and opinions for PTSD have been performed or rendered; and that no VA examinations and opinions for PTSD have been scheduled or requested.  The Board finds that additional development is needed to provide a complete and accurate record.  The Board finds that VA's duty to ensure a fair adjudication of the facts requires that the Veteran be scheduled for a VA examination and opinion indicating the nature and etiology of the PTSD.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Obtain the Continuation Sheet of the Certificate of Release or Discharge From Active Duty /Form DD 214, and associate it with the claims file.

3.  Verify the dates and locations of the Veteran's foreign service, and associate them with the claims file.

4.  After all development has been completed and returned from Step 1-3, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disabilities found.  The examiner must review the claims file and this remand.  Any further indicated tests and studies, to include psychological studies, should be conducted to identify all current psychiatric disorders.  

(a) The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the claimed in-service event.

(b) With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability is related to any incident of the Veteran's active duty service.

A complete rationale should be given for all opinions and conclusions expressed, and the examiner should reconcile such opinions and conclusions with those in the claims file.

5.  Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




